COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


TENET HOSPITALS LIMITED, D/B/A
PROVIDENCE MEMORIAL HOSPITAL,


                            Appellant,

v.

BARBARA RIOFRIO,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00264-CV

Appeal from the

County Court at Law No. Six

of El Paso County, Texas

(TC# 2007-337)


MEMORANDUM OPINION

	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to Tex. R.
App. P. 42.1(a)(1).  Appellant represents to the Court that the parties have reached a settlement
agreement in the underlying case and therefore it no longer wishes to pursue this appeal.  Appellee
has not objected to the motion, and there is no indication that dismissal would prevent Appellee from
seeking any relief to which she would otherwise be entitled.  See Tex. R. App. P. 42.1(a)(1).  We
therefore grant Appellant's motion, and dismiss the appeal pursuant to the parties' settlement
agreement.  As the motion does not indicate the parties have agreed otherwise, costs will be taxed
against Appellant.  See Tex. R. App. P. 42.1(d).

							KENNETH R. CARR, Justice
October 9, 2008

Before McClure, J., Carr, J., and Gomez, Judge
Gomez, Judge, sitting by assignment